Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Response to Arguments 
1.	Applicant's arguments, filed on 05/10/2021 with respect to claims 1-20 in the remarks, have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1-2, 4, 9-10, 12, 15-16 and 18are rejected under 35 U.S.C. 103(a) as being unpatentable over Shaheen (US 2007/0019643), (hereinafter, Shaheen) in view of Shaikh (US 2013/0242727), (hereinafter, Shaikh). 

Regarding claims 1, 9 and 15, Shaheen discloses a method/ non-transitory computer readable medium/apparatus for obtaining an identifier of a terminal device, wherein the method comprises:
 sending, by a terminal device, a first message to a gateway node (= new CN, see [0039]), wherein the first message carries a temporary identifier (= P-TMSI) of the terminal device (= WTRU initiates an attachment procedure that includes P-TMSI to new CN 1006, see [0039]);
 receiving, by the terminal device, a fourth message from the gateway node, wherein the fourth message responds to the first message (= new CN 1006 sends an ID request to the WTRU 1002, see [0040]); and
 sending, by the terminal device, a fifth message to the gateway node based on the fourth message, wherein the fifth message carries a permanent identifier (= IMSI) of the terminal device (= WTRU then responds  with an ID response including the IMSI of the WTRU 1002, see [0040]). 
Shaheen explicitly fails to disclose that the “fourth message comprises at least one failure cause value”.
However, Shaikh which is an analogous art equivalently discloses MME that denies connection to UE and sends message including failure cause code (see, [0064]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Shaikh with Shaheen for the benefit of achieving a communication system that include manages congestion and denies connection to improve congestion in the system.  

Regarding claim 2, 10 and 16, as mentioned in claims 1, 9 and 15, Shaheen further discloses the method/ non-transitory computer readable medium, wherein the fourth message carries an identity request message the identity request message requests the permanent identifier of the terminal device, the fifth message carries an identity reply message, the identity reply message responds to the identity request message, and the identity reply message carries the permanent identifier of the terminal device (see, [0040]). 
 
Regarding claims 4, 12 and 18, as mentioned in claims 1, 9 and 15, Shaheen further discloses the method, wherein the fourth message carries a failure message the failure message indicates that a control plane node cannot determine the permanent identifier of the terminal device, the fifth message carries a registration request message, and the registration request message carries the permanent identifier of the terminal device (see, [0039-40]).  
  

  3.       Claims 3, 11 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shaheen and Shaikh in view of Gundavelli et al., (US 2017/0188223), (hereinafter, Gundavelli). 

Regarding claims 3, 11 and 17, as mentioned in claims 1, 9 and 15, the combination of Shaheen and Shaikh explicitly fails to disclose the method/ non-transitory computer readable medium/apparatus, wherein the fourth message carries an extensible authentication protocol/identity-request (EAP-AKA'/Identity-Request) message, the 
	However, Gundevelli, which is an analogous art, equivalently discloses the the method/ non-transitory computer readable medium/apparatus, wherein the fourth message carries an extensible authentication protocol/identity-request (EAP-AKA'/Identity-Request) message, the EAP-AKA'/Identity-Request message triggers an authentication procedure for the terminal device, the fifth message carries an extensible authentication protocol/identity-response (EAP-AKA'/Identity-Response message), the EAP-  Application No. : 16/751,551 Filed: January 24, 2020 Page: 3 of 9AKA'/Identity-Response message responds to the EAP-AKA'/Identity-Request message, and the EAP-AKA'/Identity-Response message carries the permanent identifier of the terminal device (see, [0143]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Gundavelli with Shaheen and Shaikh for the benefit of achieving a communication system that includes sharing of one network platform among different network providers thereby eliminating the cost involve in core network management.  

Allowable Subject Matter
4.	Claims 5-8, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                       CONCLUSION 
  5.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 33the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
            
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.